DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, and the stated species in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that applicant alleges that the rheology modifier of claim 1 is not taught by the prior art.  This is not found persuasive. MPEP 818.01 states a traversal of a restriction requirement “must include a written statement of the reasons for traverse, distinctly and specifically (emphasis added) pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error.”
Applicant’s arguments merely allege that the rheology modifier of Tamareselvy et al, US2013/0183361, does not meet the claimed combination of limitations. Applicant has not specifically pointed out the limitation(s) that the prior art allegedly does not meet, and therefore has not distinctly and specifically pointed out the supposed error in the restriction requirement. It is therefore maintained that the Tamareselvy teaches the claimed rheology modifier per the reasons outlined in the previous Office Action and paragraphs 14 to 20 of this Action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to either a nonelected species (claim 13) or a nonelected invention (claims 14-16), there being no allowable generic or linking claim. 

Claim Objections
Claim 10 is objected to because of the following informalities:  In line 5, delete the second comma after the term “vinyl butanoate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “said one or more nonionic ethylenically unsaturated monomers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not contain any limitations regarding this monomer. It is suggested that applicant amend claim 10 to depend from claim 2, which recites nonionic ethylenic monomers as a component of the claimed invention.
Also in claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation that n is 1 to 100, and the claim also recites the ranges “preferably 3-50” and “most preferably 5-20” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamareselvy et al, US2013/0183361.
Tamareselvy discloses a core/shell polymer (for claim 1) which is added to aqueous compositions as a rheology modifier (for claim 1) (abstract). The prior art core/shell polymer is prepared via emulsion polymerization (for claim 12) (¶0079-0081). The prior art core/shell polymer can be combined with a polysaccharide such as xanthan (0251); note that this corresponds to the claimed spray drying adjuvant (for claim 11) (see specification page 30, lines 12-20).
Regarding the claimed core: The core component of the prior art core/shell polymer is prepared from a monomer mixture comprising 10 to 80% (for claim 1) of a first monomer which is an ethylenically unsaturated monomer bearing a carboxylic acid such as (meth)acrylic acid, corresponding to the claimed anionic monomer (for claims 1, 8) and C1-C5 alkyl ester of  (meth)acrylic acid, corresponding to the claimed hydrophobic monomer (for claims 1, 9) (¶0048-0050). The core may further comprise (meth)acrylamide (¶0048, 0053), corresponding to the claimed nonionic monomer (for claims 2, 10). Tamareselvy teaches that the prior art core is prepared in the absence of a crosslinking agent (¶0048); the prior art core therefore corresponds to the claimed core wherein the content of crosslinking agent is 0 mol% (for claims 1, 6).
Regarding the claimed shell: The shell component of the prior art core/shell polymer is prepared from a monomer mixture comprising 10 to 80% (for claim 1) of an ethylenically unsaturated monomer bearing a carboxylic acid group such as (meth)acrylic acid, corresponding to the claimed anionic monomer (for claims 1, 8); a C1 to C5 alkyl ester of (meth)acrylic acid, corresponding to the claimed hydrophobic monomer (for claims 1, 9), and 0.01 to 5% of a crosslinking monomer (for claims 1, 6) (¶0065-0067). The shell may further comprise (meth)acrylamide (¶0065, 0074), corresponding to the claimed nonionic monomer (for claims 2, 10).  Given that 1) the prior art core is required to have a crosslinking monomer content of 0% and 2) the prior art shell is required to contain a crosslinking monomer, the shell of the prior art core/shell polymer necessarily has a content of crosslinking agent greater than that of the core (for claim 1). The prior art shell component therefore corresponds to the claimed shell (for claim 1).
Regarding the requirement that the core/shell component meets one of claimed limitations (i)-(iv): As noted above, the core of the prior art core/shell polymer is characterized by a content of crosslinking agent  of 0 mol%. Further note that Tamareselvy teaches that the prior art core/shell polymer comprises 5 to 95% by weight of the core (¶0047), overlapping the claimed range (for claims 1, 3). The prior art core/shell polymer therefore corresponds to the claimed core/shell polymer meeting requirement (i) (for claims 1, 3).
Tamareselvy does not particularly point to the production of a core/shell polymer wherein the core and/or shell contains the claimed amount of anionic monomer and the amount of core is in the required range.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages;" see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). As noted earlier in this Action, the prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed core/shell polymer in view of the teachings of Tamareselvy (for claim 1).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamareselvy et al, US2013/0183361 as applied to claim 1 above, and further in view of Hsu et al, US2020/0255568.
As discussed earlier in this Action, Tamareselvy discloses the preparation of a core/shell polymer which corresponds to the claimed rheology modifier wherein the core does not contain crosslinking monomer.
Tamareselvy is silent regarding the inclusion of an associative monomer in the core and shell.
Hsu discloses the production of a rheological modifier that is a core/shell polymer, wherein both the core and the shell are acrylic polymers (abstract, ¶0010-0011). As taught by Hsu, it was known to incorporate associative monomer(s) into both the core (for claim 4) and the shell (for claim 5) of such polymers to adjust the hydrophilic/hydrophobic properties of the final product (¶0042, 0046, 0066, 0075-0077).
Tamareselvy and Hsu are both directed towards the same field of endeavor-i.e., the production of acrylic core/shell polymers used as rheological modifiers in compositions such as personal care products. As taught by Hsu, associative monomers were a known component included in the monomer mixtures used to prepare the core and shell layers of such core/shell polymers in order to adjust their hydrophobic/hydrophilic properties. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Tamareselvy by incorporating associative monomer(s) into the core and/or shell, in order to adjust its hydrophilic/hydrophobic properties as desired.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Hsu et al, US2020/0255568, which discloses a rheological modifier which is a core/shell polymer wherein both the core and the shell polymers comprise a carboxylic acid-containing monomer, a hydrophobic (meth)acrylate ester monomer, and a crosslinking monomer. 
Note that Hsu requires that the amount of crosslinking monomer in the shell is no more than 25% of the amount of crosslinking monomer in the core (¶0071)-i.e., the core contains a greater amount of crosslinking monomer than the shell. The prior art therefore does not teach nor does it fairly suggest the production of a core/shell polymer meeting the claimed combination of limitations that 1) the core contains at least 0.01 mol% crosslinking monomer and 2) that the amount of crosslinking monomer in the shell is greater than the amount of crosslinking monomer in the core.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765